


Exhibit 10.14


GENERAL MOTORS COMPANY SHORT TERM INCENTIVE PLAN
As amended November 21, 2012
1. The purposes of the Plan are to reward performance and to incentivize
Employees who contribute to the success of the business by making them
participants in that success.
2(a) The Committee, as from time to time constituted pursuant to the Bylaws of
the Company, may authorize Target Awards to Employees of the Company, Subsidiary
or any other subsidiary or affiliate designated by the Committee. The Committee,
in its sole discretion, shall establish targeted performance levels at which
Target Awards may be earned. The Committee will establish minimum performance
levels below which no award will be earned and will also establish corresponding
maximum performance level(s) for which Target Awards may be adjusted upwards.
The percentage of each Target Award that becomes a Final Award will be
determined on the basis of the performance goals established and the performance
achieved as well as the level of the Employee's individual performance during
the period. The Committee shall establish the individual Target Awards and Final
Awards for the Executive Committee and any Executive Officers of the Company who
are not Executive Committee members. The Committee may delegate to an
appropriate Executive Officer of the Company responsibility for determining,
within the limits established by the Committee, individual Target Awards and
Final Awards for Employees who are not Executive Committee members or Executive
Officers of the Company.
Final Awards will be payable in cash as determined by the Committee, or if
applicable, alternative payment arrangements may be approved to comply with the
provisions of the Interim Final Rule and any determinations by the Special
Master for TARP Executive Compensation and Section 409A of the Internal Revenue
Code. If such arrangements require all or any portion of a Final Award to be
delivered in shares of stock, such shares will be granted under the
authorization conferred in Section 3(c) of the General Motors Company Long-Term
Incentive Plan and shall not exceed the number of shares available under the
approved Share reserve available to the Salary Stock Plan as amended October 5,
2010 and the General Motors Company 2009 Long-Term Incentive Plan as amended
October 5, 2010.
2(b) With respect to the performance levels to be established pursuant to
paragraph 2(a), the specific measures shall be established by the Committee. In
creating these measures, the Committee may establish the specific goals based
upon or relating to one or more of the following business criteria: asset
turnover, cash flow, contribution margin, cost objectives, cost reduction,
earnings before interest and taxes (EBIT), earnings before interest, taxes,
depreciation and amortization (EBITDA), earnings per share, economic value
added, free cash flow, increase in customer base, initial public offering,
inventory turnover, liquidity, market share, net income, net income margin,
operating cash flow, operating profit margin, pre-tax income, productivity,
profit margin, quality, return on assets, return on net assets, return on
capital, return on equity, revenue, revenue growth, and/or warranty. The
business criteria may be expressed in absolute terms or relative to the
performance of other companies or to an index.
2(c) If any event occurs during a performance period which requires changes to
preserve the incentive features of this Plan, the Committee may make appropriate
adjustments. Such events may include changes in accounting principles,
extraordinary items or changes in tax laws affecting net income.
2(d) Except as otherwise provided in paragraph 6, the percentage of each Target
Award to be distributed to an Employee as a Final Award shall be determined by
the Committee on the basis of the performance levels established for such award
and the performance of the applicable enterprise or specified portion thereof,
as the case may be, during the performance period. Following determination of




--------------------------------------------------------------------------------




the payout percentage to be applied to the Target Award, the Committee may, upon
the recommendation of the Chief Executive Officer, make further adjustments to
awards for Officers of the Company to reflect individual performance during such
period, which for Covered Officers will involve only negative discretion.
Adjustments to Target Awards to Employees who are not Covered Officers of the
Company may be adjusted upward or downward to reflect individual performance not
to exceed the maximum funding approved by the Committee. Any Target Award, as
determined and adjusted pursuant to this paragraph 2(d) and paragraph 6, is
herein referred to as a “Final Award.”
2(e) For purposes of qualifying performance based compensation under 162m, the
Plan limits the maximum individual Final Award under the Plan to $7.5 million
for any individual Participant. The Committee shall certify Final Awards earned
by Covered Officers in writing prior to any award payments.
3. The Committee shall, among other things, determine when and to what extent
individuals otherwise eligible for consideration shall become or cease to be, as
the case may be, Employees for purposes of this Plan and shall determine when,
and under what circumstances, any individual shall be considered to have
terminated employment for purposes of this Plan.
4(a) Final Awards shall be paid as determined by the Committee under Section
2(a). Target Awards may become Final Awards, as determined by the Committee, in
the year following the year Target Awards are granted. Final Awards shall vest
and be paid in such following year, unless subject to a vesting schedule
established by the Committee. Except as otherwise provided in this Plan, no
Final Award (or portion thereof subject to a vesting schedule) shall be paid
prior to vesting and the unpaid portion of any Final Award shall be subject to
the provisions of paragraph 6. The Committee shall have the authority to modify
a vesting schedule as may be necessary or appropriate in order to implement the
purposes of this Plan. As a condition to the vesting of all or any portion of a
Final Award the Committee may, among other things, require an Employee to enter
into such agreements as the Committee considers appropriate and in the best
interests of the Company.
4(b) No Employee shall have any rights to be granted a Target Award.
5(a) An Employee shall be eligible for consideration for a Target Award based on
such criteria as the Committee shall from time to time determine.
5(b) No Target Award shall be granted to any Director of the Company who is not
an Employee at the date of grant.
6(a) Payment of any Final Award (or portion thereof) to a Participant shall be
subject to the satisfaction of the conditions precedent that such Participant:
(i) continue to render services as an Employee (unless this condition is waived
by the Committee), (ii) refrain from engaging in any activity which, in the
opinion of the Chief Executive Officer or Vice President, Global Human
Resources, is in any manner inimical or in any way contrary to the best
interests of the Company (For purposes of this provision, the determination of
whether an action will cause damage to the Company, or is inimical or in any way
contrary to the best interest of the Company shall be made in the sole
discretion of the Chief Executive Officer or Vice President, Global Human
Resources), (iii) will not, for a period of 12 months following any voluntary
termination of employment, directly or indirectly, knowingly induce any Employee
or employee of an affiliate of the Company to leave their employment for
participation, directly or indirectly, with any existing or future business
venture associated with such individual, and (iv) furnish to the Company such
information with respect to the satisfaction of the foregoing conditions
precedent as the Committee shall reasonably request. Except as otherwise
provided under paragraph 6(c) below, the failure by any Participant to satisfy
such conditions precedent shall result in the immediate cancellation of the
unvested portion of any Final Award previously made to such Participant and such
Participant shall not be entitled to receive any consideration in respect of
such cancellation.
6(b) If any Participant is dismissed for cause, quits employment without the
prior consent of the




--------------------------------------------------------------------------------




Company, or separates employment under a mutual separation or involuntary
termination, all awards previously made to such Participant that are not vested
shall be cancelled as of the date of such termination of employment, and such
Employee shall not be entitled to receive any consideration in respect of such
cancellation.
6(c) If employment of an Employee is terminated by death, Target Awards will be
prorated to date of death based on months in active service during the
performance period and be subject to adjustment for final Corporate and
individual performance and payable in cash immediately following determination
of the Final Award. If employment is terminated by death after determination of
the Final Award, Final Awards not currently vested will vest and become
immediately payable/deliverable to the decedent's beneficiary(s).
6(d) A qualifying leave of absence will not constitute a termination of
employment. A Participant's absence or leave shall be deemed to be a qualifying
leave of absence if approved by the Committee in its sole discretion. Target
Awards will be prorated based on months in active service during the performance
period (plus two additional months for Disability leaves).
6(e) If a Participant terminates employment as an approved retirement at age 55
or older with ten or more years of service (or equivalent retirement eligibility
outside the U.S.) or age 62 or older in the U.S. during the performance period,
the Target Award will be prorated to date of retirement based on months in
active service during the performance period and be subject to adjustment for
final Corporate and individual performance and Final Awards will be payable on
the originally scheduled payment/delivery date. The condition precedent of
continuing service (6(a)(i)) will be waived and vesting of all undelivered
portions of the Participant's Final Award will be accelerated and payment will
be made on the originally scheduled payment/delivery date.
6(f) Upon termination of a Participant's employment for any reason other than as
described above, the Committee may, but shall not in any case be required to,
waive the condition precedent relating to the continued rendering of services in
respect of all or any specified percentage of the unvested portion of any Final
Award. To the extent such condition precedent is waived, the Committee may
accelerate the vesting of all or any specified percentage of the unvested
portion of any Final Award.
7. Subject to paragraph 6, all Final Awards which have vested in accordance with
the provisions of this Plan shall be paid in accordance with Section 2(a). If
the Company shall have any unpaid claim against an Participant arising out of or
in connection with the Participant's employment with the Company, prior to
payment of a Final Award, such claim may be offset against awards under this
Plan (up to $5,000 per year) and upon payment of a Final Award, such claim may
be offset in total. Such claim may include, but is not limited to, unpaid taxes
or corporate business credit card charges.
8. To the extent that any Participant acquires a right to receive payments or
distributions under this Plan, such right shall be no greater than the right of
a general unsecured creditor of the Company. All payments and distributions to
be made hereunder shall be paid from the general assets of the Company. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Company and Participant or any other person.
9. The expenses of administering this Plan shall be borne by the Company.
10. Except as otherwise determined by the Committee, with the exception of
transfer by will or the laws of descent and distribution, no Target or Final
Award shall be assignable or transferable and, during the lifetime of the
Participant, any payment in respect of any Final Award shall be made only to the
Participant. A Participant shall designate a beneficiary or beneficiaries in a
manner prescribed by the Company to receive all or part of the amounts to be
distributed to the Participant under this Plan in case of death. A designation
of beneficiary may be replaced by a new designation or may be revoked by the




--------------------------------------------------------------------------------




Participant at any time. In case of the Participant's death, the amounts
distributable to the Participant under this Plan with respect to which a
designation of beneficiary has been made (to the extent it is valid and
enforceable under applicable law) shall be distributed in accordance with this
Plan to the designated beneficiary or beneficiaries. The amount distributable to
an Participant upon death and not subject to such a designation shall be
distributed to the Participant's estate or legal representative. If there shall
be any question as to the legal right of any beneficiary to receive a
distribution under this Plan, the amount in question may be paid to the estate
of the Participant, in which event the Company shall have no further liability
to any party with respect to such amount.
11. Full power and authority to construe and interpret this Plan shall be vested
in the Committee. To the extent determined by the Committee, administration of
this Plan, including, but not limited to the selection of Participants in this
Plan may be delegated to the Chief Executive Officer; provided, however, the
Committee shall not delegate to the Chief Executive Officer any powers,
determinations, or responsibilities with respect to Executive Officers of the
Company. Any person who accepts any award hereunder agrees to accept as final,
conclusive, and binding all determinations of the Committee. The Committee shall
have the right, in the case of Participants not employed in the United States,
to vary from the provisions of this Plan in order to preserve the incentive
features of this Plan.
12. Notwithstanding any provision of this Plan, no Plan elections, modifications
or distributions will be allowed or implemented if they would cause the
Participant to be subject to tax (including interest and penalties) under
Section 409A of the Code. The settlement of Awards hereunder may be delayed up
to six months following a Participant's termination of employment if the
Participant is a “specified employee” for purposes of Section 409A and such
delay is necessary to avoid the imposition of tax (including interest and
penalties) under Section 409A.


13. Notwithstanding anything in this Plan to the contrary, any award made to a
Participant under this Plan is subject to being called for repayment to the
Company in any situation where the Board of Directors or a committee thereof
determines that the Company's Policy on Recoupment of Compensation requires such
repayment, or that repayment is otherwise required by the rules of any national
securities exchange on which the stock of the Company may be listed. The
determination regarding repayment under this provision shall be within the sole
discretion of the Committee and shall be final and binding on the Participant
and the Company.
14. The Committee, in its sole discretion, may, at any time, amend, modify,
suspend, or terminate this Plan provided that no such action shall (a) adversely
affect the rights of an Employee with respect to previous Target Awards or Final
Awards under this Plan (except as otherwise permitted under paragraphs 2(d), 4,
or 6), and this Plan, as constituted prior to such action, shall continue to
apply with respect to Target Awards previously granted and Final Awards which
have not been paid, or (b) without the approval of the stockholders, (i)
increase the limit on the maximum amount of Final Awards provided in paragraph
2(e), or (ii) render any Director of the Company who is not an Employee at the
date of grant eligible to be granted a Target Award.
15. Every right of action by, or on behalf of, the Company or by any stockholder
against any past, present, or future member of the Board of Directors, officer,
or Employee of the Company or its subsidiaries arising out of or in connection
with this Plan shall, irrespective of the place where action may be brought and
irrespective of the place of residence of any such Director, Officer, or
Employee, cease and be barred by the expiration of three years from the date of
the act or omission in respect of which such right of action arises. Any and all
right of action by any Employee (past, present, or future) against the Company
arising out of or in connection with this Plan shall, irrespective of the place
where an action may be brought, cease and be barred by the expiration of three
years from the date of the act or omission in respect of which such right of
action arises. This Plan and all determinations made and actions taken




--------------------------------------------------------------------------------




pursuant hereto shall be governed by the laws of the State of Delaware and
construed accordingly.
16. This Plan shall be effective as of January 1, 2010.
17. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


a)
“Board” shall mean the Board of Directors of the Company.



b)
“Chief Executive Officer” shall mean the Chief Executive Officer of the Company.



c)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, and any reference to any section of the Code
shall also include any successor provision thereto.



d)
“Committee” shall mean the Executive Compensation Committee of the Board, its
named successor, or such other persons or committee to whom the Board has
delegated any authority, as may be appropriate.



e)
“Company” shall mean General Motors Company, a Delaware Company, or its
successor.



f)
“Covered Officer” shall mean any individual whose compensation in the year of
expected payment of an award, or in the year in which the Company will claim a
tax deduction in respect of such individual's award thereunder, will be subject
to the provisions of Section 162(m) of the Internal Revenue Code, as amended, as
determined by the Committee.



g)
“Director” shall mean a member of the Board of Directors of the Company



h)
“Disability” shall mean the Participant is unable to engage in any gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.



i)
“Employee” shall mean any individual who is employed by the Company or any
Subsidiary.



j)
“Executive Committee” shall mean the Executive Committee or comparable
management leadership group appointed by the Board or the chief executive
officer of the Company.



k)
“Executive Officer” shall mean any Participant required to provide periodic
statements of beneficial ownership of Company equity securities as an executive
officer of the Company under Section 16(a) of the Securities Exchange Act of
1934.



l)
“Final Award” shall mean the amount approved by the Committee for payment to the
Participant which shall mean the individual Target Award as adjusted for
Corporate performance and, if applicable, individual performance.



m)
“Participant” shall mean an Employee who receives a Target Award under the Plan.



n)
“Plan” shall mean this General Motors Company Short Term Incentive Plan



o)
“Subsidiary” shall mean (i) a company of which capital stock having ordinary
voting power to elect a majority of the board of directors of such company is
owned, directly or indirectly, by the





--------------------------------------------------------------------------------




Company, or (ii) any unincorporated entity in respect of which the Company can
exercise, directly or indirectly, comparable control to that described in clause
(i)


p)
“Target Award” shall be an individual amount that the Participant may earn if
targeted performance levels against approved metrics are achieved and individual
performance is such that the amount may become a Final Award.



q)
“Vice President, Global Human Resources” shall mean the Vice President, Global
Human Resources of the Company.









